DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Index of Claims
Claims 10 and 12-13 are withdrawn from consideration. 
Claims 4-5 and 11 are cancelled. 
Amended Claims 1 and 6-8, Claims 2-3 and 9, new Claim 14 are pending and examined herein.

Response to Amendment
Applicant’s amendments filed 10 May 2021 with respect to the Objections to the Drawings and present rejection under 35 U.S.C. 112(b) have been fully considered.  The current objection of the present drawings and rejection under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, and 6-9 have been considered but are moot because the new ground of rejection, while relying on the same prior art, addresses the newly added limitations and claims not previously treated on the merits. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 claims a slit being T-shaped and extending to an upper edge of the upper adhesion part; however, while allegedly “depicted” at the upper adhesion part, there is no description of a slit anywhere in the instant specification. While FIGs 3, 5 and 6 appear to show what appears to be this element, nowhere is this element clearly detailed or pointed out in the instant disclosure and the element is not even labeled with a reference character. Further, while there may be some manner of depiction for a feature at the upper adhesion part, lacking description as to what this feature may be in the instant disclosure or its significance, it is not clear that the alleged claimed feature is a T-shaped slit.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being obvious over JP 2005135837 (A) to Morita et al. (previously cited), hereinafter referred to as “MORITA”.
Regarding claim 1, MORITA teaches a battery pack (see packed battery disclosed in [0020; 0022]; see also FIGs 3-5) comprising: 
a battery cell (see laminated battery 1 in [0026]) provided with positive and negative leads 9; 
a protection circuit module (see feature in which output terminal 8 has an electronic component that realizes a protection circuit for laminated battery 1) comprising a protection circuit (see [0028]) for controlling an operation of the battery cell (see [0028/L4-7]) and electrically connected and coupled to the lead part (see [0026] where output lead 9 is provided with the output terminal 8); and 
a label 7 (see [0022; 0048]; see further FIG 3) wrapping the battery cell therein having a PCM coupled thereto, in a fashion where the portions of the label along the rear surface.  
MORITA further teaches the label 7 comprising: 
a front adhesion part (see annotated label 7 shown in FIG 4; see also [0048] wherein the first metal plate 5 has a front surface with the label thereattached) attached to the front surface of the battery cell; 
a first side adhesion part and second adhesion part attached to left and right surfaces, respectively, (see label 7 extending along the sides of the framed battery unit 12 in [0048]; see also FIGs 3-5) of the battery cell and therein each having a portion extending along the rear surface of the battery cell (see particularly FIG 3 disclosing the label 7 extending thereon the opposite side of the metal plate being the rear surface); 
an upper adhesion part and lower adhesion part (see portion of label 7 in annotated FIGs 3 and 4 wrapping the top edge and top surface, and further extending to the rear surface) disposed thereon the top surface of the battery cell and further having a portion covering the rear surface of the battery cell; and 
a lower adhesion part (see portion of label 7 in annotated FIGs 3 and 4 wrapping the bottom edge and extending to the rear surface) attached to a bottom edge of the battery cell and a portion of the rear surface of the battery cell, and wherein

While MORITA is silent to the rear attachment part having a top edge collinear with the top edge of the side attachment part, the top edge of the rear attachment part and the top edge of the side attachment part appear to extend parallel to each other in the same plane; therefore, it would be obvious to one having ordinary skill in the art as of the effective filing date of the claimed invention that the top edges are collinear (see annotated FIG 3). 

    PNG
    media_image1.png
    387
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    624
    media_image2.png
    Greyscale

Regarding claim 2, MORITA teaches an electrode built therein the battery cell therein being an electrode assembly and a case (see plastic frame 4 with first metal plate 5 covering the surface of the battery in [0008; 0010-0011]) and a label 7 adhered to the surface of the metal plate and further shown in FIGs 3-4 as surrounding the ends of the case.  
Regarding claim 3, MORITA teaches the PCM comprising an external input/output terminal (see output terminal 8 in [0028]; see further FIG 5 showing output terminal 8 on one side of the laminated battery) electrically connecting the laminated battery 1 to an external device (see electronic component).  
Regarding claim 6, MORITA discloses having the upper end of the rear attachment part (see portion of label 7 extending over the top surface and adhered to the rear surface in annotated FIG 3) as being in the same position as the upper end of the side attachment part (see portion of label 7 extending over a side surface of the battery and adhered to the rear surface in annotated FIG 3). MORITA further teaches the lower end of the rear attachment part (see portion of label 7 extending over the bottom surface and adhered to the rear surface in annotated FIG 3) as spaced upward from a lower end of the side attachment part (see corner between bottom surface and side surfaces in annotated FIG 3) so there is no overlap between rear attachment and upper or lower adhesion parts.
While MORITA is silent to the flatness of parts along the surfaces of the battery, MORITA teaches the label 7 as being an insulating sheet framing the battery unit 12 so as not to wrap with each 
Regarding claim 8, MORITA teaches there being an external input/output terminal (see terminal board 2 being able to mount an electric component in [0028], therein being an output). One of ordinary skill in the art as of the effective filing date of the claimed invention would recognize the opening formed through electrode window 11 nearest to the top edge in annotated FIGs 3-4 as being a slit in the upper adhesive part.  
Regarding claim 9, MORITA teaches the label being an insulating material (see [0048]). As MORITA teaches the insulating label being thereon a metal plate of the battery pack further disclosed as an electric device in [0051], it would be recognized by one having ordinary skill in the art that the insulating taught in MORITA is electrically insulating. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP2005135837 (A) to Morita et al. (cited in IDS; relied upon English translation from Espacenet), hereinafter referred to as “MORITA” as applied to claim 5 above, and further in view of JP 2002151031 A to Ueda (cited in IDS; relied upon English translation from Espacenet), hereinafter referred to as “UEDA”.
Regarding claim 7, MORITA teaches side adhesion part (see portion of label 7 wrapping the side surfaces in annotated FIG 3) however, MORITA is silent to the side adhesion parts having a fixing attachment part overlapping the upper adhesion part (see portion of label 7 wrapping the top surface in annotated FIG 3) or the lower adhesion part (see portion of label 7 wrapping the bottom surface in annotated FIG 3) in a lengthwise direction of the battery cell.  
UEDA is relied upon for its teaching of the structure of the box-shaped container of the resin sheet case 7 wrapped thereon a battery body 1 and the protection circuit board 2 wherein the resin sheet .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723